Exhibit 10.1

 

Execution Version

 

WARRANT FORFEITURE AGREEMENT

 

Boulevard Acquisition Corp. II

December 13, 2017

399 Park Avenue

6th Floor

New York, NY 10022

 

Re:                                   Warrant Forfeiture

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with the private placement of ordinary shares of Boulevard Acquisition Corp II
Cayman Holding Company (whose name is expected to change to Estre
Ambiental, Inc. upon closing of the Transaction), an exempted company limited by
shares incorporated under the laws of the Cayman Islands (“Newco”), relating to
the proposed business combination between Boulevard Acquisition Corp. II, a
Delaware corporation (“Boulevard”) and Estre Ambiental S.A., a sociedade anônima
(“Estre”) contemplated by that certain Amended and Restated Business Combination
Agreement, dated as of September 11, 2017 (as amended, the “Business Combination
Agreement”), by and among Boulevard, Estre, Newco and BII Merger Sub Corp., a
Delaware corporation.  Unless otherwise defined herein, capitalized terms are
used herein as defined in the Business Combination Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Boulevard Acquisition Sponsor II, LLC, a Delaware limited
liability company (the “Sponsor”), hereby agrees with Boulevard and Estre as
follows:

 

1.                                      (a)                                
Substantially simultaneously with, but immediately prior to, the Effective Time,
the Sponsor shall forfeit and surrender and/or cause the forfeiture and
surrender to Boulevard, for no consideration, 3,748,600 Boulevard Warrants.

 

(b)                                 The Sponsor hereby agrees to take, and
authorizes Boulevard to take, such other actions as shall be necessary to
evidence such surrender and forfeiture as of immediately prior to the Effective
Time.

 

2.                                      This Letter Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

3.                                      This Letter Agreement shall
automatically terminate and be of no force and effect upon the termination of
the Business Combination Agreement for any reason.

 

4.                                      No party hereto may assign either this
Letter Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other parties, except as provided
above. Any purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Letter Agreement shall be binding on the Sponsor
and its successors and permitted assigns.  Any transfer made in contravention of
this Letter Agreement shall be null and void.

 

5.                                      This Letter Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction. The parties
hereto (i) all agree that any action, proceeding, claim or dispute arising out
of, or relating in any way to, this Letter Agreement shall be brought and
enforced in the Court of

 

--------------------------------------------------------------------------------


 

Chancery of the State of Delaware in and for New Castle County, Delaware, and
irrevocably submit to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive and (ii) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

6.                                      This Letter Agreement may be executed
and delivered (including by facsimile transmission or by electronic
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

 

BOULEVARD ACQUISITION SPONSOR II, LLC

 

 

 

By:

/s/ Sonia Gardner

 

 

Name: Sonia Gardner

 

 

Title: Member

 

 

Acknowledged and Agreed:

 

 

 

BOULEVARD ACQUISITION CORP. II

 

 

 

 

 

 

 

By:

/s/ Stephen Trevor

 

 

Name:

Stephen Trevor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

ESTRE AMBIENTAL S.A.

 

 

 

 

 

 

 

By:

/s/ Sergio Pedreiro

 

 

Name: Sergio Pedreiro

 

 

Title: Presidente

 

 

 

 

 

 

 

By:

/s/ Fabio d’Avila Carvalho

 

 

Name: Fabio d’Avila Carvalho

 

 

Title: Director Financeiro

 

 

[Signature Page to Warrant Forfeiture Agreement]

 

--------------------------------------------------------------------------------